DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The claims recite limitations directed to hypothetical positions that are achievable by bending/manipulating the claimed body (e.g. see claims 10, 15 and 17). Consequently, the limitations are being treated as recitation of ability rather than tangible structures embodying said positions (i.e. a malleable body that can be manipulated into the claimed positions is deemed to anticipate the limitations, regardless of whether the prior art discloses the various positions). If the claims are amended to recite the various positions as distinct inventions, then the positions may be subject to a restriction given that the positions comprise distinct designs.  
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is missing a period at the end thereof. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 10 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is indefinite because the scope of the limitation “device has a uniform thickness” is indefinite. Given that the uniform thickness is attributed to the device as a whole, it is unclear how a device comprising a trough and at least one wing can comprise a uniform thickness. Based on the 
Claim 4 is indefinite because it is unclear how an irregular body comprising a trough and at least one wing can constitute a rectangle. Based on the specification, it appears that Figure 3A illustrates the claimed invention. It is unclear how such an article encompasses the subject matter of claim 4. Based on claim 1 suggesting that the body is malleable, the body illustrated in Figure 3A, if flattened, would define a rectangular perimeter, but because claim 1 recites a specific shape, claim 4 is not deemed to encompass the hypothetical scenario in which the body is flattened.   
Claims 10 and 17 are indefinite because there is no antecedent basis for the limitations “the first customized position” and “the second customized position”. 
In addition, there is also no antecedent basis for the limitations “the first wing” and “the second wing” in claim 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mycock (US 3,085,776).
With respect to claim 1, Mycock discloses a laboratory device comprising (see Fig. 2): 
a body extending about and defining an opening; 
a first support 10A defined by the body, the first support configured to contact a surface S (via 31 and 32) when the device is in a first orientation; 
at least one trough 28 forming the first support (see Fig. 3), the at least one trough contacting the surface (via points 31 and 32) when the device is in the first orientation; 

at least one wing 11A and 12A forming the second support, the at least one wing having a support surface (top surface) contacting the surface when the device is in the second orientation; and 
wherein at least one of the first support or the second support is malleable (see line 29, col. 1 disclosing that the body is made of bent wire).  
With respect to claim 4, an outer perimeter of the body has rounded corners (see Fig. 1). Moreover, because the device is malleable, it can be manipulated into a rectangular shape. 
With respect to claim 5, an inner perimeter defined by the opening includes a pair of elongated edges 26 and 27 that are parallel to each other (see Fig. 2), a cut-out feature (loop) having one or more semi-circular divots (the loop defines an inner perimeter that is semi-circular, see Fig. 3), and at least one transitional section 29 and 30 extending between the pair of elongated edges 27 and 28 and the cut-out feature. 
With respect to claim 6, the device comprises at least one crest 31 and 32 adjacent to the at least one trough 28 (see Fig. 3).  
With respect to claim 7, the body has a first surface (surface corresponding to elements 31 and 32, see Fig. 2) and a second surface (top surface of elements 11A and 11B), wherein the first surface contacts the surface when the device is in one orientation of a set of orientations (see Fig. 2), and wherein the second surface contacts the surface when the device is in another orientation (the second orientation) of the set of orientations.  
With respect to claims 8 and 9, the device comprises a cradle defined by the body, the cradle configured to receive and hold at least one item T with the body arranged in a customized, first position selected from a plurality of positions (see Fig. 2).  
With respect to claim 10, a first wing 12A of the at least one wing is spaced a first distance from a second wing 12B of the at least one wing when the cradle is in the customized, first position (see Fig. 2), and the first wing 12A is spaced a second distance from the second wing 12B when the cradle is in a second customized position (the wings spread apart to receive the at least one item T).  
With respect to claim 11, Mycock discloses a laboratory device comprising (see Figs. 2 and 3): 

a first support defined by the body, the first support defining a first plane configured to contact a surface S in a first orientation of a plurality of orientations (see Fig. 2); 
a first trough 31 disposed opposite (opposite side) a second trough 32, each of the first trough and the second trough disposed on the first plane; 
at least one crest (loop) disposed adjacent to at least one of the first trough 31 or the second trough 32;  19P375101. US.01 
a second support defined by the body, the second support coupled to the first support, the second support defining a second plane (top surface of wings 11A and 11B) configured to contact the surface in a second orientation (upside down relative to the first orientation) of the plurality of orientations; 
a first wing 11A disposed opposite a second wing 11B; 
a first support surface (top surface) defined by the first wing; and 
a second support surface (top surface) defined by the second wing, the first support surface and the second support surface each being disposed on the second plane; and 
wherein at least one of the first support or the second support is malleable (see line 29, col. 1 disclosing that the body is made of bent wire).  
With respect to claims 12 and 13, the device further comprises a cradle defined by the body, the cradle configured to receive and hold at least one item T with the body arranged in a first, customized position selected from a plurality of positions (see Fig. 2).  
With respect to claim 14, Mycock discloses a device for supporting an item T, the device comprising (see Figs. 2 and 3): 
a body, at least a portion of the body being malleable into a customized position (see line 29, col. 1 disclosing that the body is made of bent wire); 
a cradle defined by the body, the cradle configured to receive and hold at least one item T with the body arranged in the customized position selected from a plurality of positions and a customized orientation selected from a plurality of orientations (see Fig. 2); 
a first support (see Fig. 3) defined by the body, the first support having a first plane, the first plane contacting a surface S when the body is in a first orientation (see Fig. 2); and 

With respect to claims 15 and 17, because the body is made from bent wire, it can be manipulated in the manners recited in the claims (see “claim interpretation” above for explanation of how claims 15 and 17 are being interpreted). 
With respect to claim 16, the second support includes at least one wing 11A.
With respect to claim 18, the device further comprises an opening and an inner perimeter defined by the opening (see Fig. 2), the inner perimeter including a pair of elongated edges 27 and 28 that are parallel to each other, and at least one transitional section 29 and 30 extending between the pair of elongated edges (see Fig. 2).  
With respect to claim 19, the inner perimeter defines a cut-out feature (loop) having one or more semi-circular divots (see Fig. 3), wherein the at least one transitional section 29 and 30 extends between the pair of elongated edges 27 and 28 and the cut-out feature.  

Claims 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley (US 3,199,684).
With respect to claim 14, Bradley discloses a device 26 for supporting an item, the device comprising (see Figs. 1 and 3): 
a body, at least a portion of the body being malleable into a customized position (see line 52, col. 3 disclosing that the body is made of sheet metal); 
a cradle defined by the body (see Fig. 3), the cradle configured to receive and hold at least one item 30 with the body arranged in the customized position selected from a plurality of positions and a customized orientation selected from a plurality of orientations; 
a first support (trough supporting large tube 30) defined by the body, the first support having a first plane, the first plane contacting a surface 15 when the body is in a first orientation (see Fig. 3); and 

With respect to claims 15 and 17, because the body is made from sheet metal, it can be manipulated in the manners recited in the claims (see “claim interpretation” above for explanation of how claims 15 and 17 are being interpreted). 
With respect to claim 16, the second support includes at least one wing (see Fig. 3). Absent the claim further limiting the limitation “wing”, any laterally extending appendage is sufficient to anticipate the limitation.   
With respect to claim 21, at least one portion of the device includes a textured surface (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 2, 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mycock.
While Mycock discloses that the body is made of bent wire (see line 29, col. 1) and the wire comprises a uniform thickness (see Fig. 2), Mycock does not disclose the thickness, the modulus of elasticity, or the specific modulus of the bent wire. Nevertheless, based on the intended use of the Mycock device (i.e. it must be malleable enough to be permanently bent into its shape, yet maintain resiliency when wings 12a and 12b are biased open; naturally it must be able to achieve this in wire form), it would have been obvious to one of ordinary skill in the art to use bent wire having the claimed properties. According to Applicant’s specification, metal wire is a material that is within the scope of claim.   

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bradley.
The device 26 disclosed by Bradley comprises a uniform thickness (see Fig. 1). While Bradley discloses that the body is made of sheet metal (see line 52, col. 3), Bradley does not disclose the thickness, the modulus of elasticity, or the specific modulus of the sheet metal. Nevertheless, based on the intended use of the Bradley device (i.e. it must be malleable enough to be permanently bent into its shape, be disposable, but strong enough to withstand scrubbing and sterilization, see lines 41-42, col. 3), it would have been obvious to one of ordinary skill in the art to use a sheet metal having the claimed properties. According to Applicant’s specification, malleable metal is a material that is within the scope of claim.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796